Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is in response to Application filed 11/19/20.  Claims 7 – 26 has been examined and is pending. 

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claim(s) 7 – 26 is/are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Mathews et al. 10,671,367.

Regarding claims 7, 14 and 21, a computer-implemented method for distinguishing aspects of screens, the method comprising:
generating, based on automatic operations on a first screen of an application, a second screen (6:1 – 40, see alpha device and mobile device and display parameters);

interactively modifying, based on the determined difference, the one or more conditions for modifying the determination of difference between the second screen and the at least one screen (14:45 – 65, see difference and match);
generating, based on, the automatic operations on the first screen of the application, a third screen; determining, based on the modified one or more conditions, a difference between the third screen and at least one screen in the set of previously visited screens; and updating, based on the determined difference between the third screen and the at least one screen, the set of previously visited screens using the third screen (16:45 – 65, see patched for updating as well as mobile device, computing device and other devices as well as display parameters).

Regarding claims 8,15 and 22, the computer-implemented method of claim 7, wherein the difference between the second screen and the at least one screen in the set of previously visited screens is based at least on textual content of the second screen (16:13 – 35).

Regarding claim 9, 16 and 23, the computer-implemented method of claim 7, wherein, when the third screen is distinct from all of the screens in the set of previously visited screens, the updated set of previously visited screens includes the third screen (5:35 – 55).


Regarding claims 11 and 18, the computer-implemented method of claim 7, the method further comprising:
receiving the automatic operations on the first screen of the application (4:15 – 6:59).

Regarding claims 12, 19 and 25, the computer-implemented method of claim 7, the method further comprising:
updating, based on the first screen and the set of previously visited screens, specification information of the application (16:13 – 55).

Regarding claims 13, 20 and 26, the computer-implemented method of claim 7, the method further comprising:
generating, based at least on the updated set of previously visited screens, specification information of the application, wherein the specification information includes transition information of the screens (13:4 – 16:55).





Correspondence Information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192